ORDER

This matter comes before the Court on plaintiffs unopposed June 11,1996, Motion to Amend Opinion.1 Plaintiff objects to a sentence in the Court’s August 28, 1995, Opinion that states that plaintiff was denied a security clearance. See Mittleman v. United States Dep’t of Treasury, 919 F.Supp. 461, 465 (D.D.C.1995). The Opinion states in relevant part:
Although plaintiff was selected for the job, she ultimately was denied the position because a background investigation conduct ed by the OPM resulted in the denial of a security clearance, which was necessary for the position. The denial appeared to be caused, at least in part, by allegations of misconduct and incompetence concerning plaintiff in the IG’s report.
Upon consideration, the Court amends this portion to read:
Although plaintiff was selected for the job, she ultimately was denied the position after a background investigation conducted by the OPM. The denial appeared to be caused, at least in part, by allegations of misconduct and incompetence concerning plaintiff in the IG’s report.
Accordingly, it hereby is
ORDERED, that plaintiff’s motion is *491granted.2
SO ORDERED.

. Defendants informed the Court by telephone on July 17, 1996, that they do not oppose plaintiff’s *491motion.


. The Court observes that it received plaintiff’s motion too late to alter the published Opinion, as the West Publishing Company bound 919 Federal Supplement as a hard-cover volume on June 3, 1996 — a week prior to plaintiff's filing of the instant motion. However, West will be able to link this Order with the Opinion, presumably through the electronic database. Accordingly, the Court will provide a facsimile of this Order to West.